Citation Nr: 1720254	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, with additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before the undersigned in an October 2014 videoconference hearing.  A transcript of that hearing is of record.  The Board remanded these claims in December 2014.


REMAND

The Veteran contends that he was diagnosed with hypertension in May 2008 while on active duty for training.  An August 2009 VA report of contact noted that the Veteran reported only one period of active service from 1969 through 1971.  At an October 2014 hearing, the Veteran testified that he was on active duty for training in May 2008.  The Veteran submitted an April 2008 request form for rescheduling training indicating that he was directed to perform duties at Camp McCain in April and May of 2008.  It is unclear whether the Veteran was on active duty for training during that period.  The record shows the RO sent the Veteran correspondence asking for additional information to verify dates of active service.  The record does not show other attempts by the RO to verify the dates of active service.  The Board must remand the claim to verify the Veteran's dates of active service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran also contends that a left knee disability developed as a result of overuse due to compensating for a service-connected right knee disability.  A September 2011 VA examiner opined that the left knee disability was less likely than not incurred in or caused by the claimed in-service injury because there was no scientific data showing that one joint involvement causes destruction or involvement of the opposite joint.  The examiner stated that the left knee disability was most likely age-related degeneration.  In private treatment records dated in April 2013 and May 2013, examining doctors suggested that the left knee disability may be related to the service-connected right knee disability.  The Veteran submitted copies of an October 2014 medical treatise regarding secondary osteoarthritis development and biomechanical overloading.  

The Board remanded the appeal in December 2014 to obtain a VA examination to determine the etiology of the left knee disability, specifically taking into consideration the conflicting evidence.  That examination was conducted in May 2015.  The VA examiner stated that review of the medical literature revealed no accepted medical studies that supported a relationship between favoring one lower extremity resulting in injury to the opposite lower extremity.  The examiner did not explicitly opine regarding whether the left knee disability was incurred during service, or was aggravated by the service-connected right knee disability, as directed by the previous remand.  Stegall v. West, 11 Vet. App. 268 (1998) (When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance); Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).  Therefore, the Board must remand the claim to obtain a medical opinion that addresses the above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records not yet associated with the record, to specifically include records from Grenada Family Medicine Clinic in Camp McCain, Mississippi.    

2.  Contact the United States Army Reserve Personnel Center and request verification of the specific dates of the Veteran's reserve service, to include all periods of active reserve service, ACDUTRA, and INACDUTRA.  Specifically request verification of whether the Veteran was on any form of service duty, and what type, on May 19, 2008, when he was first diagnosed with hypertension.  Issue a memorandum detailing those dates.

3.  Schedule the Veteran for a VA joints examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions should be provided.  The examiner should explicitly provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that a left knee disability was incurred during service, or is due to any event, disease, or injury during service.  

(b) Is it at least as likely as not (50 percent or greater probability) that a left knee disability is due to or the result of a service-connected right knee disability?  The examiner should discuss the medical treatise provided in October 2014, and private treatment reports in April 2013 and May 2013 which suggest a relationship between the service-connected right knee disability and the left knee disability.

(c) Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently increased in severity beyond the natural progression of the disability) by a service-connected right knee disability?  The examiner should discuss the medical treatise provided in October 2014, and private treatment reports in April 2013 and May 2013 which suggest a relationship between the service-connected right knee disability and the left knee disability.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

